Case 5:15-md-02617-LHK Document 1074-1 Filed 11/05/18 Page 1 of 16




                   Exhibit 1
        Case
      Case    4:18-cv-0 2981-JSWDocument
           5:15-md-02617-LHK
              4:18-cv-02981-JSW   Documen
                                  Documentt 36 Filed
                                         1074-1  Filed 11/05/18Page
                                                     10/29/18   Page12
                                                                    1 ofof
                                                                         1516




 1   Marie Arnold
     1631 Ivyglenn Dr.
 2   San Ramon, CA 94582
 3
     925-263-2150
     Pro Se                        UNITED STATES DISTRICT COURT
 4
                               NORTHERN DISTRICT OF CALIFORNIA
 5

 6
                                     OAKLAND DIVISION
 7
      MARIE ARNOLD,
                                                     Case No. 4:18 CV- 02981-JSW
 8
                      Plaintiff,
                                                     "FIRST AMENDED COMPLAINT"
 9    VS.
                                                     BREACH OF INSURANCE CONTRACT
10                                                   DISCLOUSURE OF CONFIDENTIAL
                                                     MEDICAL RECORDS
11
      ANTHEM INC.
12

13

14
                      Defendant,

15

16

17

18

19

20

21

22

23                                 JURISDICTION
24
             1. Jurisdiction is conferred upon this Court pursuant to 28 U.S.0 section 1332 (d)
25
                 Class Action Fairness of 2005

26           2. This Court has Diversity jurisdiction over Defendant Anthem Inc. is Wisconsin
                Corporation.
27
                                         VENUE
28
              3. Venue is proper pursuant 28. U.S.C. 1391 in Northern District of California
         Case
        Case
      Case    4:18-cv-02981-JSWDocument
           5:15-md-02617-LHK
              4:18-cv-02981-JSW  Docume nt 36
                                           36 Filed
                                        1074-1
                                 Document      Filed10/29/1
                                                     11/05/18
                                                    10/29/18   Page2 3ofof1516
                                                            8 Page




 1

 2                                INTRA- DISTRICT ASSIGNMENT
 3
                4. This lawsuit is assigned to Oakland Division Court.
 4

 5                                         PARTIES
 6

               5. Plaintiff Marie Arnold is natural person and reside in San Ramon, California,

 7              6. Defendant Anthem, Inc P.O. Box 260 Monroe, WI 53566-0260
 9
                7. Defendant headquarter is Indianapolis
10

11
                                 STATEMENT OF FACT
12

13   Defendant Anthem Inc Data Breach Litigation. existence of 2015 Class Action Claim ID:

14   1011531945701. A family of 5, kids name initials JMD, LAD,WTJ,MHA, and Plaintiff Marie
15
     Arnold. Plaintiff asserted her administrative remedies send a demand letter to Anthem Inc.
16
     Plaintiff request to included William Jackson, Liliana Dantes, Jasmyn Dantes, Mark Arnold.
17
     This claim be included in Class Members regardless of deadline. This claim is filed in Court.
18

19   for the compensation for punitive damages cause by the Defendant's negligence and breach of

20   Contract. Defendant did not respond to demand letter. Therefore, Plaintiff filed civil action.
21
     Plaintiff had use medical service approve by Blue Cross and Blue Shield Anthem Inc. Plaintiff
22
     use Anthem in doctor appointments, Laboratories, diagnostic and health check —ups pedi care
23
     appointments, medications anywhere health care insurance is excepted. Mostly clinics and hospitals.
24

25
     Anthem holds plaintiff's personal information such as SSN, address, phone number, Anthem has

26   access medical diagnosis, medical condition updates. Health care ID, Testing result and billing
27
     Information, medical procedures, radiology, ultrasounds, emergency procedures. Plaintiff was
28
         Case
        Case
      Case    4:18-cv-02981-JSWDocument
           5:15-md-02617-LHK
              4:18-cv-02981-JSW  Docume nt 36
                                           36 Filed
                                        1074-1
                                 Document      Filed10/29/1
                                                     11/05/18
                                                    10/29/18   Page3 4ofof1516
                                                            8 Page




 1   misdiagnosis that was lingering her medical records without her knowing. Plaintiff being libel and

 2   slander due to unlawful disclosure of medical records. Breach of contract, California Privacy law.
 3
     Medicare Annual Enrollment. The protected Health Information (PHI) disclosed included only the
 4
     following your name, home mailing address, Blue shield subscriber number, telephone Medicare
 5

     advantage Plan offered by another health insurance company. Disclosure PHI to an insurance broker
 6

 7   is violation Blue Shield polices. Plaintiff as of present is still being harassed and defamation in place

 8   and were her family go. Plaintiff had filed witness protection program 2016. Plaintiff
 9
     misdiagnosis Two women people would state" pertaining medical records go away" in front
10
     of in line, in a Whole Food store. Plaintiff know is not true, it's false statement. Plaintiff felt
11
     embarrassed, ashamed, upset. and discriminated even it's false. It's public
12

13   harassment and breach. Plaintiff and her family been recovering from nightmares, mental abuse.

14   This a very serious crime, Plaintiff health reflects on her kid's health. Plaintiff and her family
15
     encountered hate crime break in apartments, people put nail in her tire before court hearing. Plaintiff
16
     water source were compromised water. Medical breach discriminates, obsessed criminal activity,
17
     break in, theft in bank accounts, your asset is compromised, good public records, medical records,
18

19   healthcare insurances. (Kelly vs. Kaiser Perrnanente ) California Attorney General vs. Kaiser

20   Foundation Health Plan breach 2014. Compliance Officer to follow and with state and federal
21
     regulation. Reported to Privacy Officer of breaching in public.
22
     Plaintiff reported State of California Public Health and Mayors City hall for water test. This breach
23
     of contract has cause severe emotional distress. Plaintiff and her family is part of Anthem Inc.
24

25
     Data Breach. Plaintiff suffered emotional distress was treated by medical doctor with medication and
     counseling. libel, slander or similar claim alleging that form of speech are false have caused danger
26
     to reputation or emotional distress have presented any person a false light or have resulted
27

28
     Defamation criticism.
        Case
        Case
      Case    4:18-cv-02981-JSWDocument
           5:15-md-02617-LHK
              4:18-cv-02981-JSW  Documen
                                 Documentt 36 Filed
                                        1074-1  Filed10/29/18
                                                      11/05/18 Page
                                                     10/29/18   Page4 5ofof15
                                                               Page       1516




 1
     There are several thing a person must prove to establish that libel has taken place in United States, a
 2

 3
     person must prove that. 1) statement was false. 2) cause harm 3) made with adequate research into

 4   truthfulness of statement. "reckless disregard for the truth actual malice." "intend to do harm."

 5   Plaintiff false medical condition is libel, unaware that misdiagnosis is part of insurance diagnostic
 6
     causing confusion with her health check ups. Unpreventable if the medical records has been
 7
     requested by other Hospitals and clinics. This has cause Plaintiff emotional distress, discriminated,
 8
     pain and suffering, paranoid, fear of disease, fear of hospital falsely accuse of loathsome
 9

10   Defamation may create a negative public image for person without a prior public image.

11   Plaintiff indeed had normal life until breach of medical records, all her
12
     sensitive psy records got expose by cyber attack. This stress out plaintiff, public humiliation.
13
     And the government is also defamation because of breach, This does not protect on First
14
     Amendment of freedom of speech it actually violates and liable for federal law charges when it's
15

16   reputational harm to the " direct victim." as hate crime. Defendant careless, reckless, committed

17   breach of contract violated HIPPA LAW, SLAPP, California Privacy Law. Plaintiff
18
     and family suffered harm emotional distress. Negligence and carelessness of Defendant's
19
     technology caused harm to customers. Plaintiff had to report hate crime to DOJ and FBI.
20

21
                                    FIRST CAUSE OF ACTION
22                                  BREACH OF CONTRACT

23        Duty of care owed by the Defendant to the plaintiff. Defendant violated and breach on
24
     protecting personal health information, diagnosis, lab results, and companies the Defendant is
25
     contracted 80 million customer and plaintiff and her family been cyber attack and defamation.
26
     Defendant had a legal obligation to secure sensitive confidential medical records even false
27

28
     statement. on patients medical record. Defendant negligence had cost plaintiff tremendous emotional
        Case
        Case
      Case    4:18-cv-02981-JSWDocument
           5:15-md-02617-LHK
              4:18-cv-02981-JSW  Documen
                                 Documentt 36 Filed
                                        1074-1  Filed10/29/1
                                                      11/05/18
                                                     10/29/18  Page5 6ofof15
                                                            8 Page       1516




 1   distress and pain suffering breaching and disclosing medical record. This is violation of Health

 2   Insurance Portability Act. Safeguarding and securing personal medical information. Defendant
 3
     breach the contract, SLAPP, California Privacy Act, HIPPA LAW in written contract. Which
 4
     Defendant is obligated by contract. This compromise all Anthem Inc. customer personal information
 5   and life even to (ERISA) plaintiff is being judge for Psy Medical treatments and diagnosis, hinders
 6
     ability to find job by stalkers who discriminates mental disability. Which should be protected ADA
 7
     American Disability Act. Securing personal information reducing criminal activity, Identity theft.
 8
     This has cause in fact in plaintiff suffered emotional distress and Defendant is liable for negligence.
 9

10   Plaintiff has to defend her family and herself from false libel against public and government.

11   Plaintiff faced public harassment and rejections of services. Plaintiff would get services in banks,
12
     restaurants, shopping mall. People would delay the false medical information, using wireless
13
     inception communication. Damages are emotional distress, pain and suffering, mental
14
     anguished, and punitive damages. Plaintiff and her family was harm by Defendants negligence by
15

16   paranoid and fear of misdiagnosis, electro shocks from government projects. Unlawful stalking and

17   unlawful behavior of slander and libel from the public. Plaintiff had requested witness protection
18
     program and reported all the Plaintiff falsely accuse loathsome or Psy Medical treatment records.
19
     libel and dignity, assassination of good character and discrimination and hate crime. The
20
     liability of HIPPA violation, imprisonment of breaching unlawful libel and slanders. Anthem county
21
     services clinics and county and government organization as well in Medicare part A and Part B.
22
     Defendant is a failure to exercise the care that a reasonably prudent person would exercise in like
23
     In like circumstance, caused by carelessness. Defendant breach SSA and SSI Retirement Disability,
24

25
     customers are at risk from stalkers and identity thefts, discriminated due to disability, mental, and

26   conditions. It's bunch of men and women uses homeland security to stalk, insurance practice.
27
     They force people to commit crimes to injury people on SSA and SSI. Defendant should be
28
        Case
      Case    4:18-cv-02981-JSWDocument
           5:15-md-02617-LHK
              4:18-cv-02981-JSW         1074-1
                                 Document      Filed
                                          36 Filed   11/05/18Page
                                                   10/29/18   Page  7 of
                                                                  6 of 1516




 1   fine for breach. Plaintiff and her family got hurt from their negligence health wise. FDA and

 2   recalls are not updating recalls. The water company neglecting to run quality water, therefore
 3
     SSA and SSI customers are in danger in society. Perhaps insurance company in contract by SSA and
 4
     SSI to be observed. Defendant wrongdoing and failure cause targeting individuals. The government
 5

     who uses PMR transmission radio frequency to broadcast your personal life. Medicare is part
 6

 7   SSA and SSI and source of income of confidentially has been breached all over United States.

 8   Defendant committed malice, disregard of rights of other. This is low income insurance
 9
     with life information. Plaintiff family gets stalks 1. travel in interstate territorial jurisdiction
10
     injure, harass, intimidate or place under surveillance and using electronic communication
11
     services. that person under 2. cause attempts to or would be reasonably expected to cause substantial
12

13   emotional distress. The Defendant is accountable and liable for this action because of unlawful

14   disclosure and sharing customers personal information to other insurance brokers, intentional
15
     crime, devious and breach of contract. It's HIPPA violation of personal health information.
16
     This violates Standard Care, Defendant should be aware of Medical Law Ethics and Law.
17
     Federal U.S. Constitution Fourth Amendment the ultimate of this provision is to protect people
18

19   right to privacy, To claim violation of Fourth Amendment as basis, for suppressing a relevant

20   evidences, the court had long required that the claimant must prove that he himself was
21
     victim of an invasion of privacy. Plaintiff and her family are being stalked and harassed by using
22
     video surveillance due Defendant negligence PHI breaches. Plaintiff privacy is being invaded
23
     every time Plaintiff withdraw from her bank account someone broadcast her pin number.
24

25
     Plaintiff goes medical appointments in hospital for her check up, Plaintiff gets stalked and

26   breach all over town. Even out of state, in airplane, in bus, in the train, in the apartment which I'm
27
     leasing. The neighbors delaying false breach medical record. This cause emotional distress
28
        Case
      Case    4:18-cv-02981-JSWDocument
           5:15-md-02617-LHK
              4:18-cv-02981-JSW         1074-1
                                 Document      Filed
                                          36 Filed   11/05/18Page
                                                   10/29/18   Page  8 of
                                                                  7 of 1516




 1   cause by electronic error misdiagnosis since 2008 and 2015 caught in medical record physical

 2   evidences CD, and man medical record was discover in Plaintiff medical record. The same time of
 3
     Anthem Inc. Cyber attacked. Which Plaintiff fights and exercise rights to protect her healthy
 4
     Children. Plaintiff mental health records she established has been breached.
 5

     It mandatory to remove all false medical records that can jeopardize your good health.
 6

 7   Mental healthcare data got breach. How impact people like me and my family. This breach

 8   discriminate people and prevent them to get job and they don't understand the circumstance and
 9
     incidents of victims. This carelessness of medical record that was discovered on live lingering
10
     in insurance companies that has access Healthcare Data System. Plaintiff will continue addresses
11
     the importance health records and continue on reviewing looking out for false information in the
12

13   medical records. Our government Human Health Services Depart. works on investigating on medical

14   breach and professional negligence. Defendant violated Plaintiff secure at home and medical clinics
15
     and Hospitals. Defendant breach their obligations by committed Bad faith. Defendant breach and
16
     violated Privacy Act policy Anthem Inc contract, Plaintiff and family notice of breach claim and
17
     letter (EXHIBIT A). (45 C.F.R. 160,103,164,501) HIPPA Privacy.
18

19        Defendant failed and committed breach of contract by violating patients privacy and unlawful

20   in sharing personal health information to insurance broker. Due to Defendant breach of contract
21
     Plaintiff is stalked and harassed and health is being compromise due to stalkers in homeland security
22
     using video survelliance, accessing all cameras. This cost tremendous amount of emotional distress,
23
     mental anguished, fear of society, boundaries violated. Plaintiff has to report to law enforcement
24

25
     of violators who tamper and destroy property and car. The stalkers in video survelliance are forcing

26   people to commit crimes to harm Plaintiff and her family. Defendant implied obligation
27
     by breaching personal health information in carelessness, wrongful conduct intentionally breaching
28
        Case
      Case    4:18-cv-02981-JSWDocument
           5:15-md-02617-LHK
              4:18-cv-02981-JSW  Document
                                        1074-1 Filed
                                          36 Filed   11/05/18Page
                                                   10/29/18   Page  9 of
                                                                  8 of 1516




 1   patients health information Anthem Inc. Data Breach (Anthem Inc. Data Breach (E      tB IT) 1k

 2   Litigation) Case No. 15-MD-02617-LHK Defendant breach of contract, data breach.
 3

 4

 5

                                            CLAIMS
 6

 7                                 BREACH OF CONTRACT

 8
                                            RELIEF
 9

10   Plaintiff seeks punitive damages $500,000.00 and emotional damages $500,000.00 to remove
     medical records, To use Identity theft for whole family. Settlement
11    Claim Class members of $10,000 person. $50,000.00 Plaintiff request Administrative
     to included everyone in Class Action binding proposal in writing due deadline. If not meet
12
     binding to relate case to 15-MD-02617-LHK. Prefer to do separate claim.
13

14   Date Oct.29,2018                                          DEMAND FOR JURY TRIAL
     Respectfully,
15

16   Marie Arnold, Plaintiff
     Pro Se
17

18

19

20

21

22

23

24

25

26

27

28
  Case
Case 5:15-md-02617-LHK     Document
        4:18-cv-02981-JSWDocument   36 Filed
                                  1074-1 Filed 11/05/18Page
                                             10/29/18   Page9 of
                                                              1015
                                                                 of 16




               EXHIBIT A
      Case
    Case
      Case  4:18-cv-02981-JSWDocument
         5:15-md-02617-LHK
            4:18-cv-02981-JSW  Document
                               Document 36 Filed
                                      1074-1
                                        36    Filed
                                            Filed   11/05/18Page
                                                  10/29/18
                                                  10/29/18   Page
                                                            Page 1011
                                                                 10 of of
                                                                    of 1516
                                                                       15
  Anthem.                    1-01
  Anthem, Inc.
  P.O. Box 260
  Monroe, WI 53566 - 0260




    883217:S008A 1,10000L 0000**-F'01853 L 7709 A
    MARK RUSTIA
    1201 SYCAMORE TER SPC 102
    SUNNYVALE CA 94086-8712

    1111.1111.111111.111.111111.1111111111.1"1-111111111111.11.1111


March 17, 2015

Dear MARK RUSTIA:

On January 29, 2015, Anthem, Inc. (Anthem) discovered that cyber attackers executed a sophisticated attack to
gain unauthorized access to Anthem's IT system and obtained personal information relating to consumers who
were or are currently covered by Anthem or other independent Blue Cross and Blue Shield plans that work with
Anthem. Anthem believes that this suspicious activity may have occurred over the course of several weeks
beginning in early December 2014.

As soon as we discovered the attack, we immediately began working to close the security vulnerability and
contacted the FBI. We have been fully cooperating with the FBI's investigation. Anthem has also retained
Mandiant, one of the world's leading cybersecurity firms, to assist us in our investigation and to strengthen the
security of our systems.

Consumers Impacted
Current or former members of one of Anthem's affiliated health plans may be impacted. In addition, some
members of other independent Blue Cross and Blue Shield plans who received healthcare services in any of the
areas that Anthem serves over the last 10 years may be impacted. Anthem is providing identity protection
services to all individuals that are impacted. For a listing of potentially impacted Anthem affiliated health plans
and other Blue Cross and Blue Shield companies for which Anthem is providing this service, visit
AnthemFacts.com to view a list. Anthem is a service provider to other group health plans and Blue Cross and
Blue-Shied plarts-acrassthe country.

Information Accessed
The information accessed may have included names, dates of birth, Social Security numbers, health care ID
numbers, home addresses, email addresses and employment information, including income data. We have no
reason to believe credit card or banking information was compromised, nor is there evidence at this time that
medical information such as claims, test results, or diagnostic codes, was targeted or obtained.

Identity Protection Services
Anthem has arranged to have AlIClear ID protect your identity for two (2) years at no cost to you. The following
identity protection services start on the date of this notice, or the date you previously enrolled in services based
on information posted on AnthemFacts.com. You can use them at any time during the next two (2) years after
your service begins.




                                                                          1
                                                          00331054101427746959940861371227            ANTMSBN01_3/15
         Case
           Case
              5:15-md-02617-LHK
           Case  4:18-cv-02981-JSW
                 4:18-cv-02981-JSWDocument
                                   Document
                                   Document1074-1
                                             36 Filed
                                             36     Filed
                                                 Filed 10/29/18
                                                          11/05/18Page
                                                        10/29/18    Page
                                                                  Page 11
                                                                       1112
                                                                          of 15
                                                                             of 16


•   AllClear SECURE: The team at AlIClear ID is ready and standing by if you need identity repair assistance. This
    service is automatically available to you with no enrollment required. If a problem arises, simply call
    1-877-263-7995 and a dedicated investigator will do the work to recover financial losses, restore your credit
    and make sure your identity is returned to its proper condition. AlIClear ID maintains an A+ rating at the
    Better Business Bureau.

•   AlIClear PRO: This service offers additional layers of protection including credit monitoring and a $1 million
    identity theft insurance policy. For a child under 18 years old, AlIClear ID ChildScan identifies acts of fraud
    against children by searching thousands of databases for use of your child's information. To use the PRO
    service, you will need to provide your personal information to AlIClear ID. To learn more about these
    services, or to enroll, visit our source of truth https://www.AnthemFacts.com and click on the AlIClear ID link
    from there. Please note: Additional steps may be required by you in order to activate your phone alerts.

Mailed Notification
Anthem will individually notify all potentially impacted current and former members by U.S. Postal mail, so your
household may get more than one letter with this same specific information on how to enroll in free credit
monitoring and identity protection-services. These services will be provided to potentially impacted cu' rrent and
former members free of charge. Anthem has also established a dedicated website (AnthemFacts.com ) where
members can access additional information, including frequently asked questions and answers.

Toll-Free Hotline
Anthem has established a dedicated toll-free number that you can call if you have questions related to this
incident. That number is 877-263-7995. We have included contact information for the three nationwide credit
bureaus below.

Si necesita information en   espahol, ingrese en antheminforma.com.

Fraud Prevention Tips
We want to make you aware of steps you may take to guard against identity theft or fraud.

We recommend that potentially impacted members remain vigilant for incidents of fraud and identity theft,
including by reviewing account statements and monitoring free credit reports. In addition, you can report
suspected incidents of identity theft to local law enforcement, the Federal Trade Commission, or your state
attorney general. To learn more, you can go to the FTC's Web site, at www.consumer.gov/idtheft, or call the
FTC, at (877) IDTHEFT (438-4338) or write to the Federal Trade Commission, Consumer Response Center, 600
Pennsylvania Avenue, NW, Washington, DC 20580.

You should be aware of scam email campaigns targeting current and former Anthem members. These scams,
designed to capture personal information (known as "phishing"), are designed to appear as if they are from
Anthem and the emails include a "click here" link for credit monitoring. These emails are NOT from Anthem.

•   DO NOT reply to the email or reach out to the senders in any way.

•   DO NOT supply any information on the website that may open, if you have clicked on a link in email.

•   DO NOT open any attachments that arrive with email.

Anthem is not calling members regarding the cyber attack and is not asking for credit card information or Social
Security numbers over the phone. For more guidance on recognizing scam email, please visit the FTC Website:
http://www.consumerftc.gov/articles/0003-phishing.



                                                         2
                                                                                        • 0. •-•ijara •,4r • ...••••       • ...O...,                     ......
                                                                                                                                                                                                   PRESORTED
                                                                                                                                                    Data Breach Litigation                        FIRST-CLASS
                                                                                                                                                    P.O. Box 404012
                                                                              You Can Get FREE Credit                                               Louisville, KY 40233-9821                     U.S. POSTAGE
                                                                                                                                                                                                       PAID
                                                                          Monitoring Services To Help Protect                                                                                       YORK, PA
                                                                           You Against the Possible Unlawful                                                                                     PERMIT NO. 12039
                                                                           Use of Your Personal Information
                                                                            That May Have Been Taken In
                                                                           The ANTHEM DATA BREACH.                                                   11111110111111IIII1111VIIIIII111InI1111IIIII 11
                                                                   1516
                                                                of of




                                                                          Other Benefits From the Class Action                                       Postal Service Please Do Not Mark Barcode
"5 Settlement May Be Available To You.
                                                             1213




                                                                                                                                                     Claim#: AAB-1001727881401-388434
      C\1
                                                          Page




                                                                                Complete & Return the Attached
                                                11/05/18Page




                                                                                Claim Form by January 29, 2018.                                      ***********AUTO**5-DIGIT 94086
                                                                                                                                                     1254 0196331 / 0785194 2 T1362 2529 0032
      0_
                                                                                www.DataBreach-Settlement.com                                        Marie Arnold
     c0                                                                                                                                              1201 Sycamore Ter Spc 102
                                              10/29/18




                                                                                       1-855-636-6136
                                                                                                                                                     Sunnyvale, CA 94086-8712
     0
                                                                                Para una notification en Espanol,                        11111.111111.11111.1.111111111-111111111.111.111.11.1.1111111111
                                          Filed




                                                                                llamar o visitor nuestro sitio web.
-o
                                    36 Filed




                                                                          AAB
                                  1074-1




                                                                                                                                                                                                              •
   CI)
   4—,AABCP;12                                                                                                                    Carefully separate at perforation.    Claim ID: 1001727881401
                          Document




   cmo.-
        4:18-cv-02981-JSWDocument




                                                                                   Complete this Claim Form, tear at perforation above, and rerun; by U.S. Mail no later than January 29, 2018.
                                                                                LUALMABRE
                                                                                 NTEDTA   A                                             DITN                                              FORM
    CREDIT MONITORING SERVICES: You have been identified as someone who is included in this class action settlement and eligible to receive free
  0 Credit Monitoring Scr,.4eus. Coxlit Monitoring Services are designed to protect you from the possible unlawful use of your personal information taken as
    a result of the Antlyera Data Breach. along with other valuable identity protection services. Credit Monitoring Services will be provided for at least a two
    year period starting on the date you enroll for Credit Monitoring Services or 5 business days after the Settlement becomes final. whichever comes later.
     5:15-md-02617-LHK




 (/) To receive free Credit Monitoring Services you must (i) return this Claim Form or (ii) complete a Claim Form online at www.DataBreach-Settlementcom.
  7L 1
     if you would prefer to receive instructions for Credit Monitoring Services by email, please provide your email address:
                                                                                                                                                                                             1      1
O
           C.)                                                                                                         L                           I I
     ALTERNATIVE COMPENSATION: If you already have Credit Monitoring Services and certify that you will keep them until at least October 30, 2018,
 e—I you may apply for an "Alternative Compensation" payment instead of Credit Monitoring Services. The payment will be up to $36, depending on
 NI participation in the claims program. To make an Alternative Compensation claim, visit www.DataBreach-Settlement.com or call 1-855-636-6136.
  Case




            cn REIMBURSEMENT OF VERIFIABLE OUT-OF-POCKET COSTS: In addition to the option above, you may also claim reimbursement for
            aa verifiable out-of-pocket costs you believe you incurred as a result of the Data Breach. Go to www.DataBreach-Settlement.com to make a claim.
Case




°NOTE: If you do riot file a Claim Form you may still access Fraud Resolution Services after the Settlement becomes final in connection with the possible
 unlawful use of your personal information. Fraud Resolution Services will not be available until after the Effective Date. The earliest possible Effective
 Date is March 5, 2018. Go to www.DataBreach-Settlement.com or call the toll free number above after March 5, 2018, to determine whether the Effective
 Date has occurred, and to obtain instructions on bow to access the Fraud Resolution Services.
                                                                   Signature:                                                                          Date (mtn/dcl/yyyy):
                                                                It I 1111111111111111 NEI 1111011V 1111111111                                           1001727881401                     ti            AAB
A Class Action Settlement has been proposed in litigation against Anthem, Inc., its subsidiaries and affiliates, and certain Blue Cross and Blue Shield
companies relating to the Data Breach that Anthem announced in February 2015. Personal information of approximately 79 million people, which may
have included names, birth dates, Social Security numbers, health care ID numbers, home and email addresses, and employment information, was taken
during the Data Breath Plaintiffs claim that Anthem did not adequately protect their personal information and that they were injured as a result of the Data
Breach. Defendants deny any wrongdoing. No court or entity has made any judgment or determination of wrongdoing or whether any law has been violated.
Who is Included? Records indicate you are included in this Settlement as a Settlement Class Member. Settlement Class Members include people who received
a notice about the Data Breach that was announced by Anthem in February 2015; and/or whose personal information was taken during the Data Breach.
What does the Settlement Provide? The Settlement establishes a $115 million Settlement Fund to pay for: credit monitoring services, alternative
compensation, and out-of-pocket costs to Settlement Class Members who file valid Claim Forms; Fraud Resolution Services for all Settlement Class
Members; administrative costs of the Settlement; attorneys' fees and costs; and Service Payments to the named Plaintiffs. Anthem will also change its business
practices to enhance the security of data going forward. Credit Monitoring: Settlement Class Members may file a Claim Form to receive at least two years
of free Credit Monitoring. Alternative Compensation: If you already have credit monitoring or identity protection services and will keep them until at least
Ottatici 30, 2018, you may claim a cash payment (up to $36) instead of Credit Monitoring Services. Alternative Compensation Claims will be paid out of the
money remaining in the Settlement Fund after the amount needed to pay valid claims for Credit Monitoring Services and Out-of-Pocket Costs, attorneys' fees
and costs, administrative costs, and Service Payments to the Plaintiffs are deducted. The amount of Alternative Compensation payments depends on participation
                                                                                                                                                                    Case




m the claims program Out-of-Pocket Costs: If you believe you had to spend money, or that you lost time or money due to the Data Breach, you may file a
                                                                                                                                                                      Case




claim for reimbursement (up to $10,000). The amount paid for Out-of-Pocket Costs Claims will depend on documentation of your losses and participation in the
claims program. Up to $15 million of the Settlement Fund has been designated to pay Out-of-Pocket Cost Claims. Fraud Resolution: Regardless of whether
you file a Claim Form, you may access Fraud Resolution Services after the Settlement becomes final. The Settlement will not become final until the Effective
Date. The earliest possible Effective Date is March 5, 2018. Please check www.DataBreach-Settlementcom or call toll free 1-855-636-6136 after March 5, 2018,
to determine whether the Effective Date has occurred, and to obtain an Engagement Number and instructions on how to access the Fraud Resolution Services.
Your Other Options. If you file a Claim Form, object to the Settlement or do nothing, you are choosing to stay in the Settlement Class. This means you will
be legally bound by all orders of the Court and you will not be able to start, continue or be part of any other lawsuit against Defendants or any other person
or entity (with certain limited exceptions) relating to the Data Breach. If you don't want to be legally bound by the Settlement or receive any benefits from it,
you must exclude yourself by December 29, 2017. If you do not exclude yourself, then you may object to the Settlement if you are not satisfied with its terms.
The Fairness Hearing. The Court has scheduled a hearing in this case (In re Anthem, Inc. Data Breach Litigation, Case No. 15-md-02617) for
February 1, 2018, to consider: whether to approve the Settlement, up to $597,500 as Service Payments for the named Plaintiffs, up to $37.95 million as
attorneys' fees and up to $3 million as litigation costs; as well as any objections. These payments, fees and costs will come out of the Settlement Fund.
You or your attorney may attend and ask to appear at the hearing by mailing a "Notice of Intent to Appear" to the Court by December 29, 2017, but you
                                                                                                                                                                         5:15-md-02617-LHK




do not have to.
This Notice is only a summary. More information on filing a claim, objecting or excluding yourself from the Settlement, and the terms and benefits of
the Settlement, is available in the detailed notice and Settlement Agreement at www.DataBreach-Settlement.com.
                                                                                                                                                                            4:18-cv-02981-JSWDocument




      AAB
                                                                                                                                                                                              Document




                                                                                                                                    NO POSTAGE
                                                                                                                                    NECESSARY
                                                                                            111111                                   IF MAILED
                                                                                                                                       IN THE
                                                                                                                                                                                                      1074-1




                                                                                                                                   UNITED STATES
                                                                                                                                                                                                        36 Filed




                                                                                                                                INIIIIMM111=11•1111
                                                                                                                                                                                                              Filed
                                                                                                                                                                                                                 10/29/18




                BUSINESS REPLY MAIL
                FIRST-CLASS MAIL                    PERMIT NO. 959                  LOUISVILLE, KY
                              POSTAGE WILL BE PAID BY ADDRESSEE
                                                                                                                                                                                                                    11/05/18Page
                                                                                                                                                                                                                              Page




                        IN RE ANTHEM, INC. DATA BREACH LITIGATION
                        P 0 BOX 404012
                                                                                                                                                                                                                                 1314




                        LOUISVILLE KY 40233-9821
                                                                                                                                                                                                                                   of 15
                                                                                                                                                                                                                                      of 16




                                                  111.1111.1111111.1116.1.11111".1."1111.1..".1.1111.1111101.
                  Court Approved Legal Notice                                  In re Anthem, Inc.
                                                                                                                                       PRESORTED
                                                                               Data Breach Litigation                                 FIRST-CLASS
                                                                               P.O. Box 404012                                        U.S. POSTAGE
        You Can Get FREE Credit                                                Louisville, KY 40233-9821
    Monitoring Services To Help Protect                                                                                                    PAID
                                                                                                                                        YORK, PA
    You Against the Possible Unlawful                                                                                               PERMIT NO. 12039
     Use of Your Personal Information
      That May Have Been Taken In
                                                                                                                                                             CaseCas




     The ANTHEM DATA BREACH.
                                                                                11111111111111101111111111111111111
   Other Benefits From the Class Action                                         Postal Service Please Do Not Mark Barcode
   Settlement May Be Available To You.                                          Claim#: AAB-1011531945701-2552865

              Complete & Return the Attached
              Claim Form by January 29, 2018.                                   ***********AUTO**5-DIGIT 94086
                                                                                1326 0195965 / 0783730 2 T1352 2546 0031
              vnvw.DataBreach-Settlernent.com                                   Parent or Guardian Of Lilianna Dantes
                                                                                                                                                                  5:15-md-02617-LHK




                      1-855-636-6136                                            1201 Sycamore Ter Spc 102
                                                                                Sunnyvale, CA 94086-8712
                                                                                                                                                                     e 4:18-cv-02981-JSW




              Para una notacion en Espanol,                       l'1111111111"1"111111111111111101"1 11111111"111111111111+1
              Ilamar o visitor nuestro sitio web.
                                                                                                                                                                                       Document




  AAB

                                                                                                        Claim ID: 1011531945701
                                                                                                                                                                                          Docum1074-1




AABCRD2                                                Carefully separate at perforation.

                 Complete this Claim Form, tear at perforation above, and return by U.S. Mail no later than January 29, 2018.                     ■
                                                                                                                                                                                                ent 36 File




•
                                                                                                                                                                                                       Filed




              ANTHEM DATA BREACH CREDIT MONITORING SERVICES CLAIM FORM
CREDIT MONITORING SERVICES: You have been identified as someone who is included in this class action settlement and eligible to receive fret
                                                                                                                                                                                                            d 10/




Credit Monitoring Services. Credit Monitoring Services are designed to protect you from the possible unlawful use of your personal information taken as
a result of the Anthem Data Breach, along with other valuable identity protection services. Credit Monitoring Services will be provided for at least a two
year period starting on the date you erubll for Credit Monitoring Services or 5 business days after the Settlement becomes final, whichever comes later.
To receive freeCred Monitoriog Servkes you must (i) return this CUM Form. or (ii) complete :Claim Form online at www.DaraBreach-Setttement.corn.
                                                                                                                                                                                                              11/05/18




If you would prefer to receive instructions for Credit Monitoring Services by email, please provide your email address:


                                                                              111                                               I
                                                                                                                                                                                                                  29/18 Pag




      II ill                                     I
                                                                                                                                                                                                                        Pagee 14




  @1                                                     i             1.1                  !I
                                                                                                                                                                                                                              15 of




ALTERNATIVE COMPENSATICKN: If you already have Credit Monitoring Services and certify that you will keep them until at least October 30, 2018.
you may apply for an "Alternative Compensation" payment instead of Credit Monitoring Services. The payment will be up to S36. depending on
                                                                                                                                                                   9110171o6Pd81/6Z/01PH
                                                                                                                                                                                                                                    15
                                                                                                                                                                                                                                 of 16




participation in the claims program, lb make an Alternative Compensation claim, visit www.DataBreach-Settlement_com or call I-855-636-6136.
REIMBURSEMENT OF VERIFIABLE OUT-OF-POCKET COSTS: In addition to the option above, you may also claim reimbursement for
verifiable out,of-pocket costs you believe you incurred ass =oh of the Data Breach. Go to www.Datallreach-Settlernent.com to make a claim.
NOTE: If you do nol file a Claim Form you may still access Fraud Resolution Services alter the Settlement becomes final in connection with the possible
unlawful use of your personal information. Fraud Resolution Services will not be available until after the Effective Date. The earliest possible Effective
Date is March 5, 2018. Go to www,DataBreach-Settlement.com or call the toll free number above after March 5, 2018, to determine whether the Effective
Date has occurred, and to obtain instructions on how to access the Fraud Resolution Services.

 Signature:                                                                          Date (mmlddlyyyy):


                            111111111113iiii111111111111111 111111 1011531945701                                               ft; AAB
                                                                          A Class Action Settlement has been proposed in litigation against Anthem, Ine., its subsidiaries and affiliates, and certain Blue Cross and Blue Shield
                                                                          companies relating to the ilata Breach that Anthem announced in February 2015. Personal information of approximately 79 million people, which may
                                                                          have included names, birth dates, Social Security numbers, health care ID numbers, home and email addresses, and employment information. was taken
                                                                          during the Data Breach. Plaintiffs claim that Anthem did not adequately protect their personal information and that they were injured es a result of the Data
                                                                          Breach. Defendants deny any wrongdoing. No court or entity has made any judgment or determination of wrongdoing or whether any law has been violated.
                                                                          Who is Included? Records indicate you are included in this Settlement as a Settlement Class Member. Settlement Class Members include people who received
                                                                   1516




                                                                          a notice about the Data Breach that was announced by Anthem in February 2015; and/or whose personal information was taken during the Data Breach.
                                                                          What does the Settlement Provide? The Settlement establishes a $115 million Settlement Fund to pay for credit monitoring services, alternative
                                                                ofof




                                                                          compensation. and out-of pocket Mb to Settlement Class Members who file valid Claim Forms; Fraud Resolution Services for all Settlement Class
                                                                          Members; administrative costs of the Senkrnent; attorneys' fees and mitts; and Service Payments to the named Plaintiffs. Anthem will also change its business
                                                             1516




                                                                          practices to enhance the security of data going forwent Credit Monitoring: Settlement Class Members may file a Claim Form to receive at least two years
                                                                          of free Credit Monitoring. Alternative Compensation: If you already have credit monitoring or identity protection services and will keep them until as least
                                                         Page




                                                                          October 30, 2018, you may claim a cash pay anent (up to $36) instead of Credit Monitoring Services. Alternative Compensation Claims will be paid out of the
                                                11/05/18Page




                                                                          money remaining in the Settlement Fund after the amount needed to pay valid claims for Credit Monitoring Services and Out-of-Pocket Costs, attorneys' fees
                                                                          and costs, administrative costs, and Service Payments to the Plaintiffs am deducted. The amount of AhernativeComernsation payments depends on participation
                                                                          in the claims program. Ont-of-Pocket Costs: If you believe you had to spend money, or that you lost time or money due to the Data Breach, you may file a
                                                                          claim for reimbursement (up to S10,000). The amount paid for Out-of-Pocket Costs Claims will depend on documentation of your losses and participation in the
                                                                          claims program_ Up to 515 million of the Settlement Fund has been designated to pay Out-of-Pocket Cost Ciairris. Fraud Resolution: Regardless of whether
                                                                          you file a Claim Fornt you may stress Fraud Resolution Services alter the Settlement becomes final The Sentiment will not become final Wait the Effective
                                              10/29/18




                                                                          Date. The cadent possible Effective Date is March 5, 2018. Platte check sinvwDatil3resch-Senlementeom or call toll free 1-855-636-6136 after March 5, 2018,
                                                                          to deli:mine whether the Effective Dose has occurred, and to obtain art Engagement Number and instructions on how to access the Fraud Resolution Services.
                                                                          Your Other Options. If you file a Claim Form, object to the Settlement or do nothing, you are choosing to stay in the Settlement Class. This means you will
                                                                          be legally bound by all orders of the Court and you will not be able to start continue or be port of my other lawsuit against Defendants or any other person
                                                                          or entity (with certain limited exceptions) relating to the Data Breach. If you don't want to be legally bound by the Settlement or receive any benefits from it,
                                          Filed




                                                                          you must exclude yourself by December 29,2017. If you do not exclude yourself. then you may object to the Settlement if you are not satisfied with its terms.
                                   t 36 Filed




                                                                          The Fairness Hearing. The Court has scheduled a hearing in this case (In re Anthem lire. Data Breach litigation. Case No. 15-1nd-02617) for
                                                                           February I, 2018, to consider whether to approve the Settlement, up to $597,500 as Service Payments for the named Plaintifft, up to $37.95 million as
                                                                          attorneys' fees and up to S3 million as litigation costs; as well as any objections. These payments, fees and costs will come out of the Settlement Fund.
                                  1074-1




                                                                          You or your attorney may attend and ask to appear at the hearing by mailing a "Notice of Intent to Appear" to the Court by December 29, 2017, but you
                                                                          do not have to.
                                                                          This Notice is only a summary. More information on filing a claim, objecting or excluding yourself from the Settlement, and the terms and benefits of
                                                                          the Settlement, is available in the detailed notice and Settlement Agreement at www.DataBreach-Settlementcom.
                           Documen
                      JSWDocument




                                                                                AAB
                                                                                                                                                                                                              NO POSTAGE
                 2981-JSW




                                                                                                                                                                                                              NECESSARY
                                                                                                                                                                                                               IF MAILED
     5:15-md-02617-LHK




                                                                                                                                                                                                                 IN THE
        4:18-cv-02981-




                                                                                                                                                                                                             UNITED STATES
        4:18-cv-0




                                                                                          BUSINESS REPLY MAIL
                                                                                          FIRST-CLASS MAIL
  Case




                                                                                                                              PERMIT NO. 959                  LOUISVILLE, KY
                                                                                                        POSTAGE WILL BE PAID BY ADDRESSEE
Case




                                                                                                  IN RE ANTHEM, INC. DATA BREACH LITIGATION
                                                                                                  P 0 BOX 404012
                                                                                                  LOUISVILLE KY 40233-9821
